DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 Claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 were previously pending and subject to a non-final action dated September 27, 2019. A notice of abandonment was mailed on April 2, 2020, and a Petition to Revive, with a claim amendment to claim 13 responding to the non-final action, was submitted on December 23, 2020. The Petition to Revive was granted on February 18, 2021. Therefore, claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 are currently pending and subject to the following final action below.

Response to Arguments
Applicant’s Remarks on Pages 8-11 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 101, have been fully considered, but are not found persuasive.
On Page 8 of the Response, Applicant states “the claims integrate elements of receiving, from a first user interface element of a mobile application configured to request a vehicle service, an indication to display one or more taxi vehicle photos and one or more taxi driver photos, and, in response to the receiving, causing to be displayed on a second user interface element, the one or more taxi driver photos and the one or more taxi vehicle photos. As such, these claim elements impose a meaningful limit on a judicial exception. 
Examiner respectfully disagrees and notes the test for subject matter eligibility is whether the judicial exception is integrated into a practical application of that exception (See MPEP 2106.04 Eligibility Step 2A(II)(A) Step 2A Is a Two Prong Inquiry). Here, “receiving, from a first user…an indication to display one or more taxi vehicle photos and one or more taxi driver photos, and, in response to the receiving, causing to be displayed…the one or more taxi driver photos and the one or more taxi vehicle photos” recites the abstract idea of a certain method of organizing human activity (e.g., managing 
The additional elements of “first user interface element of a mobile application configured to request a vehicle service” and the causing be displayed on “a second user interface element”, when viewed alone and in combination amount to “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). Therefore, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.  
Furthermore, Examiner notes the features upon which applicant relies (i.e., execution of the claim elements “in real-time and in a predetermined time frame”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner additionally notes that “mere automation of manual processes…” is not sufficient to show an improvement in computer functionality (i.e., practical application) (See MPEP 2106.05(a)(I)). Thus, Applicant’s arguments regarding “execution of the claim elements… imposes a meaningful limitation vis-a-vis manual execution of the above claim elements” are not found persuasive. 

On Page 9 of the Response, Applicant lists numerous limitations of claim 1 and asserts they “impose a meaningful limitation” without any arguments. As discussed 
The additional elements of “first user interface element of a mobile application configured to request a vehicle service”, the causing be displayed on “a second user interface element”, and the “causing a third user interface element to be displayed” when viewed alone and in combination amount to “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). Therefore, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.  

On Page 9 of the Response, in discussing claim 1, Applicant further states “Specifically, the claim element of ‘at least one of the one or more taxi driver photos or 
Examiner notes the features upon which applicant relies (i.e., “requiring interaction with a third party computing system” of a licensing agency corresponding to a taxi driver and/or vehicle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On Page 9 of the Response, in discussing claim 7, Applicant states “Specifically, the claim element ‘prior to a user requesting the vehicle service’ imposes a meaningful limit as the claim element of receiving photos of taxi drivers and taxi vehicles is executed before a user requests a vehicle service.”
Examiner respectfully disagrees, and notes receiving photos of taxi drivers and taxi vehicles is executed before a user requests a vehicle service, recites the abstract idea of a certain method of organizing human activity (e.g., managing personal behavior or relationships or interactions between people (following rules or instructions).)
On Page 10 of the Response, Applicant states “The combination of claimed elements in each of the claims 1,7, and 13 integrate a mental process into a practical application, thereby rendering these claims eligible for patenting. ‘Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.’ See 2019 Patent Eligibility Guidance Examples 37 through 42, pages 18-19 (issued January 7, 2019). In this case the remote systems provide the one or more taxi driver photos and the one or more taxi vehicle photos to the user and may include, for example, a licensing agency corresponding to a taxi driver or vehicle.
Examiner respectfully disagrees, and notes the previous non-final rejection dated September 27, 2019, Paras. 30, 36, and 48 stated the abstract idea as a certain method of organizing human activity, and not “mental process” as Applicant appears to allege. Furthermore, it appears Applicant is analogizing their claims to Example 42, Claim 1, which converts updated information that was input by a user in a non-standardized form to a standardized format, and automatically generates a message whenever updated information is stored, and transmits the message to all of the users. Example 42, Claim 1, as a whole integrates the method of organizing human activity into a practical application, because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized.
Here, nothing in the claims or specification converts updated information that was input by a user in a non-standardized form to a standardized format, similar to Example 42, Claim 1. Rather, “provid[ing] the one or more taxi driver photos and the one or more 

On Pages 10-11 of the Response, Applicant states “It is further submitted that the amended claims are sufficient to amount to significantly more than an abstract idea. According to step 2B of the Alice/Mayo test, the claims are not well-understood, routine, conventional activity in the field. Accordingly, Applicant respectfully requests withdrawal of the rejection to claims 1, 7, and 13…”
Examiner respectfully disagrees with Applicant’s understanding of Step 2B of the Alice/Mayo test. The test is not whether the claims are well-understood, routine, and conventional activity in the field; rather, the test is whether the claims recite an inventive concept, wherein evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. (See MPEP 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More).

On Page 11 of the Response, Applicant states “Claims 1, 7, and 13 improve an existing technological process by solving an existing technological problem in the conventional industry practice of selecting taxi or transportation service and requesting service from the selected taxi or transportation service by (a) providing taxi driver photos and/or taxi vehicle photos from a licensing agency (in claims 1 and 13) and (b) providing 
Examiner respectfully disagrees and notes, nothing in the claims or specification describes “improve[ing] an existing technological process by solving an existing technological problem in the conventional industry practice of selecting taxi or transportation service and requesting service from the selected taxi or transportation service”, as Applicant alleges. For example, Paras. [0003]-[0005] of Applicant’s specification describe the problem as “a need for increasing a level of safety and security in order to help users of such services feel safer when using such services…  One challenge to safety is for users to feel comfortable entering into a vehicle that may only be described by the operator of the vehicle as a ‘2001 Blue Toyota Celica.’ One issue may be that a user may not be able to tell the difference between a 2001 Toyota Celica and other different makes and models of small blue cars…. A need may exist to permit a passenger to readily identify both the vehicle and driver as well as optionally indicating to the driver that the passenger entering is indeed the one in contract. Additionally, there may exist a need for a driver to feel secure that the person entering the vehicle is indeed the one in contract, for example by having a picture of the passenger provided…”
The claims are similar to the argument of Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), where the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. (See MPEP 2106.05(a)(II)) (emphasis added). That is, Applicant is arguing an improved business process in identifying passengers and 

On Page 11 of the Response, Applicant further states “Also, in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 2018 WL 542672 (Fed. Cir. Jan. 25, 2018), the Federal Circuit confirmed that claims directed towards presenting information on display interfaces for electronic devices are eligible for patent under 35 U.S.C. § 101 if those claims are directed to specific improvement over existing systems. Per the Federal Circuit, such claims are not directed to an abstract idea. The above elements of claims 1,7, and 13 are directed to such specific improvements over existing systems. Therefore, the decisions of Diamond v. Diehr and Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. apply to Claims 1-2, 6-8, 10, 13-14, 16, 19 and 21-30, which are not directed towards an abstract idea without significantly more and are therefore patentable.”
Examiner notes it appears Applicant is analogizing their claims to Diamond v. Diehr and Core Wireless. Examiner respectfully disagrees that the claims recite “improvement[s] over existing systems” as discussed above. Furthermore, Examiner notes in Core Wireless the claims were directed to an improved user interface for computing devices because Claim 1 of the 8,713,476 patent required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be 
Here, nothing in Applicant’s claimed user interfaces (or as described in the specification): (i) require “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed; (ii) require the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application”, to restrain the type of data that can be displayed in the summary window; and (iii) recite that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state.  Thus, nothing in the claims or specification disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  Therefore, Applicant’s arguments are not found persuasive. 

Applicant’s Remarks on Pages 11-15 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 102(a)(1) and 102(a)(2); and 35 U.S.C. 103, have been fully considered, but are not found persuasive or are further moot in view of the amended rejection and references below.
On Page 13 of the Response Applicant states “Applicant respectfully disagrees with the Examiner that Kim teaches that ‘at least one of the one or more taxi driver photos or the one or more taxi vehicle photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered’. At the cited portions, Kim obtains information corresponding to the user (i.e., account holder) and not of a third party. In the present disclosure, photos obtained from the licensing agency do not correspond to the user but instead correspond to a third party and a vehicle, i.e., a taxi vehicle, associated with the third party, i.e., a taxi driver. As independent claim 1 is now allowable, claims that depend on the independent claim 1 are allowable as well.” Applicant presents similar arguments for the similar limitation, which has been included in amended claim 13.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "photos obtained from the licensing agency…correspond to a third party and a vehicle, i.e., a taxi vehicle, associated with the third party, i.e., a taxi driver") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Examiner respectfully disagrees that Kim does not teach the above limitations. Specifically, Kim Paras. 60 and 102 explicitly state “the processing computer 104 may be configured to communicate with one or more external entities 304 (e.g., entities external to the processing computer 104) to retrieve verification data 306. For example, the processing computer 104 may be configured to query an account holder's license information from the Department of Motor Vehicles (DMV) (i.e., for a jurisdiction in which the taxi driver is licensed), which is an external entity… the processing computer 104 may be provided with the requested license information, which may include information related to the user and/or an image of the account holder (i.e., the one or more taxi driver photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed)…the processing computer may identify one or more vehicles that are registered to the user according to the DMV database (i.e., a licensing agency for a jurisdiction in which the taxi vehicle is registered).” (emphasis added). That is, the above recited portions of Kim teach the “at least one of the one or more taxi driver photos….are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered’.  Thus, Applicant’s arguments are not found persuasive. 

On Page 14 of the Response, Applicant states “Applicant respectfully disagrees with the Examiner that Jung teaches ‘receiving, from a first user interface element of a mobile application configured to request vehicle service, an indication to display, prior to a user requesting the vehicle service, photos of one or more of a taxi driver and a taxi vehicle driven by the taxi driver’ (emphasis added). In Fig. 4 referenced by the Examiner, photos of taxi driver(s) and/or taxi vehicle(s) are not displayed, only generic logos of different vehicle types (e.g., normal, limousine, large, and handicapped) are displayed instead. Paragraphs [0120-23] do not remedy this deficiency and only describe Fig. 4 without mentioning displaying of photos of taxi driver(s) or vehicle(s) prior to a user requesting the vehicle service. Also, paragraphs [0124-129] refer to steps 315 and 
Examiner respectfully disagrees, and notes Para. 128 of Jung explicitly states “In…operation 330….the mobile terminal 100 may display a vehicle image, a vehicle number, a driver image, and user evaluations (i.e., photos of…a taxi driver and a taxi vehicle driven by the taxi driver).” The Para. 129 of Jung further explains that it is only “After a user checks information regarding transport service providing means, the user may decide whether to receive a transport service via the transport service providing means extracted from the transport service managing server 200.” That is, the user only decides to “request the vehicle” after checking the information. Para. 130 of Jung further explains “if the user decides to receive a transport service via the transport service providing means extracted from the transport service managing server 200, the transport service managing server 200 may transmit a transport service request to the transport service managing server 200.” (emphasis added). Therefore, Jung discloses “receiving….an indication to display, prior to a user requesting the vehicle service, photos of one or more of a taxi driver and a taxi vehicle driven by the taxi driver”, and Applicant’s arguments are not found persuasive. 
Jung (Paras. 7-9, 120-123, 127-129; and Fig. 4) teaches that mobile terminal 100 may receive information regarding transport service providing means; and display at least a part of the information regarding transport service providing means in a screen image. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/135,745 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example (but not limited to), claim 1, second element recites “wherein at least one of the 
 Examiner notes that the Application No. 62/135,745 is completely silent on the above recited claim limitations. The above limitations are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 62/135,745. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-2, 6, 19, and 21-23 are directed to a method (i.e., a process), claims 7-8, 10, 24-26, and 28-30 are directed to a system (i.e., a machine), and claims 13-14, 16 and 27 are directed to a non-transitory computer readable medium (i.e., a machine). Therefore, claims 1-2, 6-8, 10, 13-14, 16, 19, and 21-30 all fall within one of the four statutory categories of invention.
Step 2A, Prong One
Claim 1 recites a series of steps of receiving a request for a vehicle service and an indication to display one or more taxi vehicle photos and one or more taxi driver photos and one or more taxi driver photos, wherein each of the one or more taxi vehicle photos corresponds to a taxi vehicle driven by a taxi driver displayed in one of the one or more taxi driver photos; in response to the receiving displaying the one or more taxi driver photos and the one or more taxi vehicle photos, wherein each of the one or more taxi vehicle photos is shown together with the taxi driver photo of the taxi driver driving the taxi vehicle corresponding to the taxi vehicle photo, wherein at least one of the one or more taxi driver photos or the one or more taxi vehicle photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered; determining an approximate distance between each of the taxi vehicles corresponding to the one or more taxi vehicle photos and a user; displaying when the approximate distance is within a threshold, one or more photos corresponding to the taxi 
The claim as a whole recites a certain method of organizing human activity. The limitations recited above– (under broadest reasonable interpretation) recite the abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (following rules or instructions). Therefore the claim recites an abstract idea. 
The mere recitation of generic computer components ((i) a first user interface of a mobile application, (ii) a second user interface element/causing to be displayed on, and (iii) a third user interface element/causing to be display) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claim recites the additional elements of (i) a first user interface of a mobile application, (ii) a second user interface element/causing to be displayed on, and (iii) a third user interface element/causing to be displayed.
The additional element of (i) a first user interface of a mobile application, is recited at a high-level of generality (See Para. 38 of Applicant’s PG Publication disclosing a user interface screen for a vehicle service user mobile application having a photo icon user interface element) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a second user interface element/causing to be displayed on, is recited at a high-level of generality (See Paras. 38 and 39 of Applicant’s PG Publication disclosing a screen to display a screen having driver and car photos) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) a third user interface element/causing to be displayed on, is recited at a high-level of generality (See Para. 36 of Applicant’s PG Publication disclosing a screen to be displayed that alerts the user that the pickup vehicle is in close proximity) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than reciting the words “apply it” (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. The same analysis applies here in 2B, i.e., reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Therefore, the additional elements of: (i) a first user interface of a mobile application, (ii) a second user interface element/causing to be displayed on, and (iii) a third user interface element/causing to be displayed, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 2, 6, and 22 recite details of: a selected taxi driver is contracted by a user associated with the vehicle service, and wherein the selected taxi driver corresponds to one of the one or more taxi driver photos displayed (claim 2), wherein the one or more taxi vehicle photos and the one or more taxi driver photos are provided by a third party different from the taxi driver and wherein the one or more taxi vehicle photos and the one or more taxi driver photos are authenticated by the third party that is different from the licensing authority (claim 6), and transmitting a message to the user that the selected one 
Claim 19 recites details of sending a user photo of the user to the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver - which merely narrows the previously recited abstract idea limitiaitions. 
Claim 19 recites the additional element of a “second mobile application”, which is recited at a high level of generality (See Para. 44 disclosing the driver’s mobile application), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See 
Therefore, the second mobile application, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 19 is also ineligible.
Claim 21 recites details of transmitting a first data to a user and transmitting a second data to a driver of the selected taxi driver, and when the first data matches the second data, confirming to the selected taxi driver that the user requested the vehicle service corresponding to the selected taxi drive, which merely narrows the previously recited abstract idea limitiaitions. 
Claim 21 also recites the additional elements of transmitting a first data “element” to “a user device interface”, and transmitting a second data “element” to “a driver device”, which are recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen that ensures the driver that the passenger entering is indeed the one in contract, e.g., a screen of the vehicle service mobile application that the driver can view and/or scan with the driver's mobile device to verify the correct passenger identity), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Claim 21 further recites the additional element of “scanning the first data element on the user device interface with the driver device”, which is recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen … of the vehicle service mobile application that the driver can view and/or scan with the driver's mobile device to verify the correct passenger See MPEP 2106.05(g)).
Simply implementing the abstract idea on generic computer components, or reciting additional elements that do no more than add insignificant extra-solution activity to the judicial exception, are not a practical application of the abstract idea. Furthermore, scanning the first data element on the user device interface with the driver device is deemed insignificant extra-solution activity (e.g., mere data gathering) and is a well-understood, routine and conventional activity in computer systems (MPEP 2106.05(d)(II) - receiving or transmitting information over a network). Additionally, Para. 32 of Applicant’s PG Publication, generically discloses scanning with the driver's mobile device at a high-level of generality. 
 Therefore, the additional elements of transmitting a first data “element” to “a user device interface”, transmitting a second data “element” to “a driver device”, and “scanning the first data element on the user device interface with the driver device” do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 21 is also ineligible.
Claim 23 recites details of displaying dynamically provided promotional content when requesting the vehicle service, and displaying one or more price adjusted taxi vehicle photos and one or more price adjusted taxi driver photos, which merely narrows the previously recited abstract idea limitiaitions. Claim 23 also recites the additional elements of a “displaying a promotional selection feature that is selectable” by the user See Para. 42 disclosing promotional selection feature), such that when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Therefore, the additional element does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 23 is also ineligible.

Step 2A, Prong One
Claim 7 recites a series of steps of receiving, from a first user, an indication to display, prior to a user requesting the vehicle service, photos of one or more of a taxi driver and a taxi vehicle driven by the taxi driver; and in response to the receiving, causing to be displayed, the photos of one or more of the taxi driver and the taxi vehicle driven by the taxi driver.
The claim as a whole recites a certain method of organizing human activity. The limitations recited above– (under broadest reasonable interpretation) recite the abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (following rules or instructions). Therefore the claim recites an abstract idea. 
The mere recitation of generic computer components ((i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, (ii) a first user interface element of a mobile application/the mobile 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claim recites the additional elements of (i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, (ii) a first user interface element of a mobile application/the mobile application, and (iii) a second user interface element. 
The additional element of (i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, is recited at a high-level of generality (See Para. 12 of Applicant’s PG Publication disclosing some implementations can include a system comprising one or more processors coupled to a nontransitory computer readable medium having stored thereon on software instructions that, when executed by the one or more processors, cause to perform operations) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a first user interface of a mobile application/the mobile application, is recited at a high-level of generality (See Para. 38 of Applicant’s PG Publication disclosing a user interface screen for a vehicle service user mobile application See MPEP 2106.05(f)). 
The additional element of (iii) a second user interface element, is recited at a high-level of generality (See Paras. 38 and 39 of Applicant’s PG Publication disclosing a screen to display a screen having driver and car photos) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than reciting the words “apply it” (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. The same analysis applies here in 2B, i.e., reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Therefore, the additional elements of (i) one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions, (ii) a first user interface element of a mobile application/the mobile application, and (iii) a second user interface element, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claim 8, 24, 26, and 29 recites details of: wherein the taxi driver is contracted by a user associated with the vehicle service (claim 8); transmitting a message to the user that the taxi vehicle is ready for pickup, and displaying the message transmitted to the user to the taxi driver, wherein the displaying of the message enables the taxi driver to verify that the user requested the vehicle service (claim 24), wherein the user photo of the user is acquired by the user and sent to the taxi driver prior to confirmation of the vehicle service by the taxi driver (claim 26), and wherein the photos are at least one of obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered or authenticated by a third party that is different from the licensing agency (claim 29) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claim 7 and below with claims 10 and 25, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 8, 24, 26 and 29 are ineligible.
Claim 10 recites details of determining an approximate distance between the taxi vehicle, and when the approximate distance is within a threshold, displaying a first photo 
Claim 10 recites the additional element of causing a “third user interface element to be displayed”, which is recited at a high level of generality (See Para. 36 of Applicant’s PG Publication disclosing a screen to be displayed that alerts the user that the pickup vehicle is in close proximity) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, third user interface element to be displayed, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 10 is also ineligible.
Claim 25 
Claim 25 recites the additional element of a “second mobile application”, which is recited at a high level of generality (See Para. 44 disclosing the driver’s mobile application), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, the second mobile application, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 25 is also ineligible.
Claim 28 recites details of viewing dynamically provided promotional content when requesting the vehicle service - which merely narrows the previously recited abstract idea limitiaitions. Claim 28 also recites the additional element of “displaying a promotional selection feature that is selectable” by the user to view the content, which is recited at a high level of generality (See Para. 42 disclosing promotional selection feature), such that when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Therefore, the additional element does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even 
Claim 30 recites details of transmitting a first data to a user and transmitting a second data to the taxi driver, and when the first data matches the second data, confirming to the taxi driver that the user requested the vehicle service corresponding to the taxi driver, which merely narrows the previously recited abstract idea limitiaitions. 
Claim 30 also recites the additional elements of transmitting a first data “element” to “a user device interface”, and transmitting a second data “element” to “a driver device”, which are recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen that ensures the driver that the passenger entering is indeed the one in contract, e.g., a screen of the vehicle service mobile application that the driver can view and/or scan with the driver's mobile device to verify the correct passenger identity), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Claim 30 further recites the additional element of “scanning the first data element on the user device interface with the driver device”, which is recited at a high level of generality (See Para. 32 of Applicant’s PG Publication disclosing that a user may also be able to show the driver a screen … of the vehicle service mobile application that the driver can view and/or scan with the driver's mobile device to verify the correct passenger identity) such that, it amounts to insignificant extra-solution activity (i.e., mere data gathering) (See 
Simply implementing the abstract idea on generic computer components, or reciting additional elements that do no more than add insignificant extra-solution activity to the judicial exception, are not a practical application of the abstract idea. Furthermore, scanning the first data element on the user device interface with the driver device is deemed insignificant extra-solution activity (e.g., mere data gathering) and is a well-understood, routine and conventional activity in computer systems (MPEP 2106.05(d)(II) - receiving or transmitting information over a network). Additionally, Para. 32 of Applicant’s PG Publication, generically discloses scanning with the driver's mobile device at a high-level of generality. 
 Therefore, the additional elements of transmitting a first data “element” to “a user device interface”, transmitting a second data “element” to “a driver device”, and “scanning the first data element on the user device interface with the driver device” do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 30 is also ineligible.

Step 2A, Prong One
Claim 13 recites a series of steps of receiving, from a first user, an indication to display, one or more taxi vehicle photos and one or more taxi driver photos, wherein each of the one or more taxi vehicle photos correspond to a taxi vehicle driven by a taxi driver displayed in one or more taxi driver photos, wherein at least one of the one or more taxi driver photos or the one or more taxi vehicle photos are obtained from a licensing agency 
The claim as a whole recites a certain method of organizing human activity. The limitations recited above– (under broadest reasonable interpretation) recite the abstract idea of a certain method of organizing human activity, e.g., managing personal behavior or relationships or interactions between people (following rules or instructions). Therefore the claim recites an abstract idea. 
The mere recitation of generic computer components ((i) a non-transitory computer readable medium having stored thereon software instructions that, executed by one or more processors, (ii) a first user interface element of a mobile application, and (iii) a second user interface element) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 13 as a whole merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claim recites the additional elements of (i) a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations, (ii) a first user interface element of a mobile application, and (iii) a second user interface element. 
The additional element of (i) a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations, is recited at a high-level of generality (See Para. 17 of Applicant’s PG Publication disclosing some implementations  include a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a first user interface of a mobile application, is recited at a high-level of generality (See Para. 38 of Applicant’s PG Publication disclosing a user interface screen for a vehicle service user mobile application having a photo icon user interface element) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) a second user interface element/causing to be displayed on, is recited at a high-level of generality (See Paras. 38 and 39 of Applicant’s PG Publication disclosing a screen to display a screen having driver and car photos) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than reciting the words “apply it” (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. The same analysis applies here in 2B, i.e., reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Therefore, the additional elements of: (i) a nontransitory computer readable medium having stored thereon software instructions that, when executed by one or more processors, cause the one or more processors to perform operations, (ii) a first user interface element of a mobile application, and (iii) a second user interface element, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claim 14 recites details of wherein a selected taxi driver corresponding to one of the selected taxi vehicles is contracted by a user associated with the vehicle service – which merely narrows the previously recited abstract idea. For these reasons, described 
Claim 16 recites details of determining an approximate distance between a contracted taxi vehicle, and when the approximate distance is within a threshold, displaying a first photo of the selected  taxi driver and a second photo of the contracted taxi vehicle bring driven by the selected taxi driver, which merely narrows the previously recited abstract idea limitiaitions. 
Claim 16 recites the additional element of causing a “third user interface element to be displayed, wherein the third user interface element shows”, which is recited at a high level of generality (See Para. 36 of Applicant’s PG Publication disclosing a screen to be displayed that alerts the user that the pickup vehicle is in close proximity) such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, third user interface element, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. 
Claim 27 recites details of sending a user photo of the user the selected taxi driver, and details of capturing the user photo, which merely narrows the previously recited abstract idea limitiaitions. 
Claim 27 recites the additional element of a “second mobile application”, which is recited at a high level of generality (See Para. 44 disclosing the driver’s mobile application), such that, when viewed as whole/ordered combination, it amounts to no more than mere instructions to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Accordingly, when viewed as a whole/ordered combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, the second mobile application, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 27 is also ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0058896 to Jung et al. (hereinafter “Jung”).
In regard to claim 7, Jung discloses one or more processors coupled to a nontransitory computer readable medium having stored thereon software instructions that, when executed by the one or more processors, cause to perform operations including: receiving, from a first user interface element of a mobile application configured to request vehicle service, an indication to display, prior to a user requesting the vehicle service, photos of one or more of a taxi driver and a taxi vehicle driven by the taxi driver (Paras. 7-9, 120-123, 127-129; and Fig. 4) (User request user input; driver image and vehicle image (i.e., from a first user interface element of a mobile application configured to request vehicle service). Mobile terminal 100 may receive information regarding transport service providing means; and display at least a part of the information regarding transport service providing means in a screen image. For example, the mobile terminal 100 may display a vehicle image and a driver image (i.e., receiving of an indication to display photos of one or more of a taxi driver and a taxi vehicle driven by the taxi driver). 
Jung discloses in response to the receiving, causing to be displayed on a second user interface element, the photos of one or more of the taxi driver and the taxi vehicle driven by the taxi driver (Paras. 127-128) (responsive to the user request, a mobile terminal displays information of a selected transport service providing means wherein the display includes a vehicle image and a driver image among other data).
In regard to claim 8, Jung discloses wherein the taxi driver is contracted by a user associated with the mobile application for the vehicle service (Abst.;Paras. 120-128, 130,133-134 and Figs. 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of U.S. Patent Application Publication No. 2011/0099040 to Felt et al. (hereinafter “Felt”), and further in view of U.S. Patent Application Publication No. 2012/0203599 to Choi et al. (hereinafter “Choi”), and even further in view of U.S. Patent Application Publication No. 2017/0272418 to Kim et al. (hereinafter “Kim”).
In regard to claim 1, Jung discloses a method comprising: receiving, from a first user interface element of a mobile application configured to request a vehicle service, an indication to display one or more taxi vehicle photos and one or more taxi driver photos, wherein each of the one or more taxi vehicle photos corresponds to a taxi vehicle driven by a taxi driver displayed in one of the one or more taxi driver photos; and taxi vehicles 
Jung discloses in response to the receiving, causing to be displayed on a second user interface element, the one or more taxi driver photos and the one or more taxi vehicle photos, wherein each of the one or more taxi vehicle photos is shown together with the taxi driver photo of the taxi driver driving the taxi vehicle corresponding to the taxi vehicle photo (Paras. 7-9, 120-123, 127-129; and Fig. 4) (The mobile terminal 100 may receive information regarding transport service providing means; and display at least a part of the information regarding transport service providing means in a screen image (i.e., in response to the receiving, causing to be displayed on a second user interface element). For example, the mobile terminal 100 may display a vehicle image and a driver image (i.e., wherein each of the one or more taxi vehicle photos is shown together with the taxi 
As discussed above, Jung discloses the taxi vehicles corresponding to the one or more taxi vehicle photos. Jung does not explicitly disclose or teach, however, Felt teaches determining an approximate distance between each of the taxi vehicles (corresponding to the one or more taxi vehicle photos) and a user (Paras. 76-78, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available).
Jung does not explicitly disclose or teach, however, Felt teaches causing a third user interface element to be displayed when the approximate distance is within a threshold; and wherein the threshold is dynamically determinable (Paras. 76-68 and 81-82) (Taxi selection mechanism 335 may select a taxi based on one or more criteria (wherein the criteria may be defined by the customer) (i.e., threshold is dynamically determinable). The criteria may include a distance of a particular taxi from the customer. Taxi selection mechanism 335 may not automatically select a taxi. Rather, taxi selection mechanism 335 may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the customer (i.e., causing a third user interface element to be displayed when the approximate distance is within a threshold). The customer may then select one of the taxis from the ranked list.)
Jung does not explicitly disclose or teach, however, Felt teaches selecting the one or more taxi vehicles located within the threshold and the taxi driver driving the selected one of the one or more taxi vehicles located within the threshold for requesting the vehicle service (Paras. 66, 76-68 and 81-82, 105) (A customer may also prefer a driver that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Felt in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide user satisfaction by only providing taxis that are within a user-selected distance.  
As discussed above, Felt teaches the threshold. Jung in view of Felt does not explicitly disclose or teach, however, Choi teaches wherein the third user interface element displays one or more photos corresponding to the taxi vehicles located within the threshold and the taxi drivers driving the taxi vehicles located within the threshold (Figs. 7, and 9; Paras. 62, 93, 106-109) (In the “nearby” taxi search, the user terminal 500 displays information, as illustrated in the nearby search result screen 1120 of FIG. 7 – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a safe taxi service that includes displaying the photos of the nearby drivers (See Para. 67 of Choi).
Jung in view of Felt and further in view of Choi does not explicitly disclose or each, however, Kim teaches wherein at least one of the one or more taxi driver photos or the one or more taxi vehicle photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered (Paras. 60, 63 102 and 115) (Computer 104 may be configured to communicate with one or more external entities 304 to retrieve verification data 306 The onboard system may be identified by searching a DMV database.  For example, the processing computer 104 may be configured to query an account holder's license information from the Department of Motor Vehicles (DMV), which is an external entity. In response, the processing computer 104 may be provided with… an image of the account holder/the processing computer 104 may acquire an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the method of Jung in view of Felt, and further in view of Choi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide for improved security and enabling an efficient and convenient means of securing transactions (See Para. 110 of Kim).
In regard to claim 2, Jung discloses wherein a selected taxi driver is contracted by a user associated with the mobile application for the vehicle service (Abst.; Paras. 120-128, 130,133-134 and Figs. 3 and 5).
Jung in view of Felt does not explicitly disclose or teach, however, Choi teaches wherein the selected taxi driver corresponds to one of the one or more taxi driver photos displayed on the third user interface element (Figs. 7, and 9; Paras. 62, 93, 106-109) (Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver – which includes their picture. A taxi user may select any of the taxis displayed on the nearby search result screen 1120 and take a ride in the selected taxi (i.e., wherein the selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt, for the reasons as discussed above in regard to claim 1.

Claims 6, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi, and further in view of Kim as applied to claims 1 and 2, and even further in view of U.S. Patent Application Publication No. 2016/0027079 to Schoeffler (hereinafter “Schoeffler”).
In regard to claim 6, as discussed above in regard to claim 1, Jung discloses the one or more taxi vehicle photos and the one or more taxi driver photos and Kim teaches the licensing agency (i.e., DMV). Jung does not explicitly disclose or teach, however, Felt teaches that the one or more taxi vehicle photos and the one or more taxi driver photos are provided by a third party different from the taxi drive; and that the third party is different from the licensing authority (Paras. 75, 77) (The mobile taxi dispatch system provides the identifying information. Examiner notes that because Kim teaches that the DMV is the licensing agency; the mobile taxi dispatch system is different from the DMV). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Felt in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of See Para. 14 of Felt).
As discussed above in regard to claim 1, Jung discloses the one or more taxi vehicle photos and the one or more taxi driver photos (i.e., identifying information). Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches wherein the one more taxi vehicle photos and the one or more taxi driver photos (i.e., identifying information) are authenticated by the third party (Paras. 56, 106, 113-120, 129.) (Server can authenticate the provided identifying information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a safe and secure method of engaging in meetings between individuals and/or groups (See Para. 101 of Schoeffler).
In regard to claim 19, Jung in view of Felt and further in view of Choi, does not explicitly disclose or teach, however, Kim teaches that the condition is for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver (Para. 67) (Additionally, in some embodiments, the authentication policies may be executed in a specified order. In this illustrative example, the onboard vehicle system may collect facial data related to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the method of Jung in view of Felt, and further in view of Choi, for the same reasons as discussed above in regard to claim 1.
As discussed above, Kim teaches the condition (for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver). Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing a service (Paras. 42, 45, 56, 86, 122, 166, 259, and 265, 485  (A user can take a photograph of the other user's fingerprint or fingerprints (best taken with the fingers against an object to assist the camera in focusing properly) – for authentication (authentication policies may be used to confirm one or more conditions of the transaction; transactions may be time-based) (i.e., as a condition for availing a service). In an embodiment, a method can be executed on a computer for transaction which can further have the steps of: where only one party need choose in order to initiate the transaction (i.e., to a request to the user for the user photo from the selected taxi driver); the other party receives a message asking them to confirm 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to solve the problems which occur when two or more individuals and/or groups meet and there are concerns regarding safety, security, identity, evidence of meeting and other concern (See Para. 10 of Schoeffler).
In regard to claim 21, Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches transmitting a first data element to a user device interface; transmitting a second data element to a driver device, wherein the driver device belongs to the selected taxi driver (Paras. 42, 45, 56, 86, 113-122, 166, 259, and 265) (User’s fingerprint information is stored on server; and then the other user can scan/collect the user’s fingerprint).
Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches scanning the first data element on the user device interface with the driver device; and when the first data element matches the second data element, confirming to the selected taxi driver that the user requested the vehicle service corresponding to the selected taxi driver (Paras. 56, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim for the same reasons as discussed above in regard to claim 6.
In regard to claim 22, Jung in view of Felt and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches transmitting a message to the user that the selected one of the one or more taxi vehicles is ready for pickup; and displaying the message transmitted to the user to the selected taxi driver, wherein the displaying of the message enables the selected taxi driver to verify that the user requested the vehicle service (Paras. 43-45, 46, 54-55, 108, 111, 166) (Server provides a code to one or both users; the codes can be different; one user provides the code to the other user, who then uses the app, SMS, or voice to provide the code back to the server, thus confirming communication between the two users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim for the same reasons as discussed above in regard to claim 6.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi, and further in view of Kim as applied to claim 2, and even further in view of U.S. Patent Application Publication No. 2014/0129951 to Amin et al. (hereinafter “Amin”).
In regard to claim 23, Jung  view of Felt, does not explicitly disclose or teach, however, Choi teaches displaying one or more criteria taxi vehicle photos and one or more criteria taxi driver photos, wherein the criteria taxi driver photos and the criteria taxi vehicle photos correspond to the criteria taxi vehicles associated with the criteria (Figs. 7, and 9; Paras. 62, 93, 106-109) (Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver (upon receiving a detailed driver information request input from the user) (i.e., criteria) - which includes their picture. A taxi user may select any of the taxis displayed on the nearby search result screen 1120 and take a ride in the selected taxi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt for the same reasons as discussed above in regard to claim 1.
Jung in view of Felt, and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Amin teaches that the criteria is price adjusted  (Paras. 80-84; Figs. 3D-3F) (Users can select a type of vehicle e.g., Sedan or Black Car that have different pricing via the price adjustment icon - for selection).
Jung in view of Felt, and further in view of Choi, and even further in view of Kim does not explicitly disclose or teach, however, Amin teaches displaying a promotion selection feature that is selectable by the user to view dynamically provided promotional content when requesting the vehicle service (Para. 85 and 104-107) (The home page user interface 380 can also include a promotional selection feature 391. The promotional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Amin in the method of Jung in view of Felt, and further in view of Choi, and even further in view of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to enhance the vehicle service request (See Para. 105 of Amin).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied to claim 8, and further in view of Felt, and even further in view of Choi.
In regard to claim 10,  Jung does not explicitly disclose or teach, however, Felt teaches determining an approximate distance between the taxi vehicle and the user (Paras. 76-78, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available).
Jung does not explicitly disclose or teach, however, Felt teaches when the approximate distance is within a threshold, causing a third user interface element to be displayed; (Paras. 76-68 and 81-82) (Taxi selection mechanism 335 may select a taxi based on one or more criteria (wherein the criteria may be defined by the customer). The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Felt in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to provide user satisfaction by only providing taxis that are within a user-selected distance.  
Jung in view of Felt does not explicitly disclose or teach, however, Choi 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Felt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to provide a safe taxi service that includes displaying the photos of the nearby drivers (See Para. 67 of Choi).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Felt, and further in view of Choi, as applied to claim 10, and even further in view of Schoeffler.
In regard to claim 24, Jung in view of Felt, and further in view of Choi does not explicitly disclose or teach, however, Schoeffler teaches transmitting a message to the user that the taxi vehicle is ready for pickup; and displaying the message transmitted to the user to the taxi driver, wherein the displaying of the message enables the taxi driver to verify that the user requested the vehicle service (Paras. 43-45, 46, 54-55, 108, 111, 166) (Server provides a code to one or both users; the codes can be different; one user provides the code to the other user, who then uses the app, SMS, or voice to provide the code back to the server, thus confirming communication between the two users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the method of Jung in view of Felt, and further in view of Choi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have  in order to provide a safe and secure method of engaging in meetings between individuals and/or groups (See Para. 101 of Schoeffler).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied to claim 8, and further in view of Kim, and even further in view of Schoeffler.
In regard to claim 25, Jung does not explicitly disclose or teach, however, Kim teaches that the condition is for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver (Para. 67) (Additionally, in some embodiments, the authentication policies may be executed in a specified order. In this illustrative example, the onboard vehicle system may collect facial data related to the one or more passengers of the vehicle via a camera to determine if the account holder is present in the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the system of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide for improved security and enabling an efficient and convenient means of securing transactions (See Para. 110 of Kim
As discussed above, Kim teaches the condition (for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver). Jung in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing a service (Paras. 42, 45, 56, 86, 122, 166, 259, and 265, 485  (A user can take a photograph of the other user's fingerprint or fingerprints (best taken with the fingers against an object to assist the camera in focusing properly) – for authentication (authentication policies may be used to confirm one or more conditions of the transaction; transactions may be time-based) (i.e., as a condition for availing a service). In an embodiment, a method can be executed on a computer for transaction which can further have the steps of: where only one party need choose in order to initiate the transaction (i.e., to a request to the user for the user photo from the selected taxi driver); the other party receives a message asking them to confirm (i.e., sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver), providing a photograph or other identifying information as above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the system of Jung in view of Kim  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as See Para. 10 of Schoeffler).
In regard to claim 26, Jung in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches herein the user photo of the user is acquired by the mobile application associated with the user and sent to the second mobile application associated with the taxi driver prior to confirmation of the vehicle service by the taxi driver (Paras. 42, 45, 56, 122, 166, 259, and 265) (A user can take a photograph of the other user's fingerprint or fingerprints (best taken with the fingers against an object to assist the camera in focusing properly) – for authentication, where it’s compared against stored data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings Schoeffler in the system of Jung in view of Kim, for the reasons as discussed above in regard to claim 25.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 7, and in view of Amin.
In regard to claim 28, Jung does not explicitly disclose or teach, however, Amin teaches displaying a promotion selection feature that is selectable by a user to view dynamically provided promotional content when requesting the vehicle service (Para. 85 and 104-107) (The home page user interface 380 can also include a promotional selection feature 391. The promotional selection feature 391 can be selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Amin in the system of Jung  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to enhance the vehicle service request (See Para. 105 of Amin).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied to claim 7, and further in view of Kim.
In regard to claim 29, Jung does not explicitly disclose or teach, however, Kim teaches wherein the photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered (Paras. 60, 63 102 and 115) (Computer 104 may be configured to communicate with one or more external entities 304 to retrieve verification data 306 The onboard system may be identified by searching a DMV database.  For example, the processing computer 104 may be configured to query an account holder's license information from the Department of Motor Vehicles (DMV), which is an external entity. In response, the processing computer 104 may be provided with… an image of the account holder/the processing computer 104 may acquire an image of the user (e.g., from a DMV) (i.e., wherein the photos of the taxi driver). The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kim in the method of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide for improved security and enabling an efficient and convenient means of securing transactions (See Para. 110 of Kim)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied to claim 7, and further in view of Schoeffler.
In regard to claim 30, Jung does not explicitly disclose or teach, however, Schoeffler teaches transmitting a first data element to a user device interface; transmitting a second data element to a driver device, wherein the driver device belongs to the selected taxi driver (Paras. 42, 45, 56, 86, 113-122, 166, 259, and 265) (User’s fingerprint information is stored on server; and then the other user can scan/collect the user’s fingerprint).
Jung idoes not explicitly disclose or teach, however, Schoeffler teaches scanning the first data element on the user device interface with the driver device; and when the first data element matches the second data element, confirming to the selected taxi driver that the user requested the vehicle service corresponding to the selected taxi driver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schoeffler in the system of Jung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to solve the problems which occur when two or more individuals and/or groups meet and there are concerns regarding safety, security, identity, evidence of meeting and other concern (See Para. 10 of Schoeffler).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kim in view of Choi.
In regard to claim 13, Jung discloses receiving, from a first user interface element of a mobile application configured to request vehicle service, an indication to display one or more taxi vehicle photos and one or more taxi driver photos, wherein each of the one or more taxi vehicle photos corresponds to a taxi vehicle driven by a taxi driver displayed in the one or more taxi driver photos  (Paras. 120-123; 127-129; Figure 4) (user request user input; driver image and vehicle image).
Jung does not explicitly disclose or teach, however, Kim teaches wherein at least one of the one or more taxi driver photos or the one or more taxi vehicle photos are obtained from a licensing agency for a jurisdiction in which the taxi driver is licensed and the taxi vehicle is registered (Paras. 60, 63, 102 and 115) (…the processing computer 104 may be configured to communicate with one or more external entities 304 (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the providing of transport service information to the user of Jung with photos from a government entity (DMV) as taught by Kim, with the motivation of being able to verify the photos/data is “correct, valid, accurate legitimate and/or in good standing” (See Paras. 34 and 60 of Kim).
Jung in view of Kim does not explicitly disclose or teach, however, Choi teaches in response to the receiving, causing to be displayed on a second user interface element, one or more selected taxi vehicle photos and one or more selected taxi driver photos, wherein the selected taxi driver photos and the selected taxi vehicle photos correspond to selected taxi vehicles associated with user criteria (Figs. 7, and 9; Paras. 62, 93, 106-109) (Specifically, FIG. 9 illustrates a detailed search screen 1130 about the driver (upon receiving a detailed driver information request input from the user) (i.e., user criteria) – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detailed search screen of Choi in the providing of transport service information to the user of Jung in view of Kim, with the motivation of providing a safe taxi service that includes displaying the photos of the detailed searched driver (See Para. 67 of Choi).
In regard to claim 14, Jung discloses wherein a selected taxi driver corresponding to one of the selected taxi vehicles is contracted by a user associated with the mobile application for the vehicle service (Abst.; Paras. 120-128, 130,133-134 and Figs. 3 and 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kim, and further in view of Choi, as applied to claim 14, and even further in view of Felt, and even further in view of Schoeffler.
In regard to claim 16, Jung in view of Kim does not explicitly disclose or teach, however, Choi teaches wherein the third user interface element shows a first photo of the selected taxi driver and a second photo of the contracted taxi vehicle being driver by the selected taxi driver (Figs. 7, and 9; Paras. 62, 93, 106-109) (In the “nearby” taxi search, the user terminal 500 displays information, as illustrated in the nearby search result screen 1120 of FIG. 7 – which shows images of the vehicles nearby (i.e., third user interface element shows a second photo of the taxi vehicle being driven by the taxi driver).  FIG. 9 illustrates detailed taxi information screens according to an embodiment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Choi in the method of Jung in view of Kim for the reasons as discussed above in regard to claim 13. 
Jung in view of Kim, and further in view of Choi does not explicitly disclose or teach, however, Felt teaches determining an approximate distance between a contracted taxi vehicle corresponding to the selected taxi driver (Paras. 76-78, 94-95) (Taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer (whose current location is captured) and that are available).
Jung in view of Kim, and further in view of Choi does not explicitly disclose or teach, however, Felt teaches displaying when the approximate distance is within a threshold, causing a third user interface element to be displayed (Paras. 76-68 and 81-82) (Taxi selection mechanism 335 may select a taxi based on one or more criteria (wherein the criteria may be defined by the customer). The criteria may include a distance of a particular taxi from the customer. Taxi selection mechanism 335 may not automatically select a taxi. Rather, taxi selection mechanism 335 may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the customer (i.e., causing a third user interface element to be displayed when the approximate distance is within a threshold). The customer may then select one of the taxis from the ranked list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the criteria selection of Felt in the transport Jung in view of Kim, and further in view of Choi, with the motivation of providing user satisfaction by only providing taxis that are within a user-selected distance.  
Jung in view of Kim, and further in view of Choi, and even further in view of Felt does not explicitly disclose or teach, however, Schoeffler teaches wherein the first photo and the second photo are authenticated by a third party (Paras. 56, 106, 113-120, 129.) (Server can authenticate the provided identifying information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the authentication of identifying information of Schoeffler in the displaying of images of Jung in view of Kim, and further in view of Choi and even further in view of Felt with the motivation of providing a safe and secure method of engaging in meetings between individuals and/or groups (See Para. 101 of Schoeffler).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kim, and further in view of Choi, as applied to claim 14, and even further in view of Schoeffler.
In regard to claim 27, Jung in view of Choi does not explicitly disclose or teach, however, Kim teaches that the condition is for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver (Para. 67) (Additionally, in some embodiments, the authentication policies may be executed in a specified order. In this illustrative example, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transport service system of Jung in view of Kim with data related to the passengers as taught by Kim, with the motivation of providing improved security and enabling an efficient and convenient means of securing transactions (See Para. 110 of Kim).
As discussed above, Kim teaches the condition (for availing the vehicle service to enable the selected taxi driver to verify that the user with the user photo requested the vehicle service from the selected taxi driver). Jung in view of Choi, and further in view of Kim does not explicitly disclose or teach, however, Schoeffler teaches sending a user photo of the user from the mobile application associated with the user to a second mobile application associated with the selected taxi driver, wherein the user photo of the user is taken within a given time period of a current time corresponding to a request to the user for the user photo from the selected taxi driver within the given time period as a condition for availing a service (Paras. 42, 45, 56, 86, 122, 166, 259, and 265, 485  (A user can take a photograph of the other user's fingerprint or fingerprints (best taken with the fingers against an object to assist the camera in focusing properly) – for authentication (authentication policies may be used to confirm one or more conditions of the transaction; transactions may be time-based) (i.e., as a condition for availing a service). In an embodiment, a method can be executed on a computer for transaction which can further have the steps of: where only one party need choose in order to initiate the transaction (i.e., to a request to the user for the user photo from the selected taxi driver); the other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the photographing of the other user for authentication as taught by Schoeffler in the transport service of Jung in view of Kim and further in view of Choi with the motivation of solving the problems which occur when two or more individuals and/or groups meet and there are concerns regarding safety, security, identity, evidence of meeting and other concern (See Para. 10 of Schoeffler).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is 571-270-0192.  The examiner can normally be reached on Monday – Friday, 9:30 AM – 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on Monday – Friday at 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628